Case 20-13048-pmm       Doc 13     Filed 08/25/20 Entered 08/25/20 12:10:04               Desc Main
                                  Document      Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                        READING DIVISION


      IN RE: EDWARD E. WILLIAMS                         )
               Debtor(s)                                )   CHAPTER 13
                                                        )
      SANTANDER CONSUMER USA INC.                       )   CASE NO. 20-13048-PMM
            Moving Party                                )
                                                        )   11 U.S.C. 362
             v.                                         )
                                                        )
      EDWARD E. WILLIAMS                                )   HEARING DATE: 9-22-20 at 10:00 AM
            Respondent(s)                               )
                                                        )
      SCOTT F. WATERMAN                                 )
              Trustee                                   )
                                                        )

                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now Santander Consumer USA, Inc. (“Santander”) filing this its Motion For
      Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

             1. That on July 20, 2020, Edward E. Williams filed a voluntary petition under Chapter 13
      of the Bankruptcy Code.

             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
             3. On May 6, 2019, the Debtor entered into a retail installment contract for the purchase
      of a 2017 Toyota Camry bearing vehicle identification number 4T1BF1FK7HU364986. The
      contract was assigned to Santander Consumer USA Inc. and the Debtor became indebted to
      Santander in accordance with the terms of same. Santander Consumer USA Inc. is designated as
      first lien holder on the title to the vehicle and holds a first purchase money security interest in the
      vehicle. A true copy of the contract and title inquiry to the vehicle are annexed hereto as
      Exhibits A and B.




                                                      Page 1
Case 20-13048-pmm       Doc 13       Filed 08/25/20 Entered 08/25/20 12:10:04             Desc Main
                                    Document      Page 2 of 2


             4. As of August 13, 2020, the Debtor’s account with Santander had a net loan balance of
      $20,366.06.
             5. According to the August 2020 NADA Official Used Car Guide, the vehicle has a
      current retail value of $15,775.00.
             6. The Debtor’s account is past due from November 20, 2019 to August 20, 2020 with
      arrears in the amount of $4,934.30.
             7. Santander Consumer USA Inc. alleges that the automatic stay should be lifted for
      cause under 11 U.S.C. 362(d)(1) in that Santander lacks adequate protection of its interest in the
      vehicle as evidenced by the following:
                     (a) Santander has possession of the vehicle and requires stay relief in order to
             process and sell it.
                     (b) The Debtor is failing to make payments to Santander and is failing to provide
             Santander with adequate protection.




             WHEREFORE PREMISES CONSIDERED, Santander Consumer USA Inc. respectfully
      requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
      Santander to permit Santander to seek its statutory and other available remedies; (2) that the stay
      terminate upon entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule
      4001(a)(3) and (3) Santander be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Santander Consumer USA Inc.




                                                    Page 2
